UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period:	April 30, 2014 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/14 (Unaudited) COMMON STOCKS (99.6%) (a) Shares Value Aerospace and defense (4.2%) Boeing Co. (The) 76,500 $9,870,030 General Dynamics Corp. 101,500 11,109,175 Honeywell International, Inc. 91,630 8,512,427 L-3 Communications Holdings, Inc. 80,400 9,275,748 Northrop Grumman Corp. 101,700 12,357,567 Raytheon Co. 105,300 10,054,044 United Technologies Corp. 80,600 9,537,398 Air freight and logistics (0.2%) United Parcel Service, Inc. Class B 34,300 3,378,550 Airlines (1.3%) American Airlines Group, Inc. (NON) 57,700 2,023,539 Copa Holdings SA Class A (Panama) 20,100 2,719,128 Delta Air Lines, Inc. 187,500 6,905,625 Southwest Airlines Co. 340,500 8,229,885 Spirit Airlines, Inc. (NON) 43,600 2,478,224 Auto components (1.0%) Dana Holding Corp. 113,700 2,407,029 Lear Corp. 44,100 3,662,946 Magna International, Inc. (Canada) 38,500 3,772,615 TRW Automotive Holdings Corp. (NON) 95,211 7,650,204 Automobiles (0.5%) Ford Motor Co. (S) 250,300 4,042,345 General Motors Co. 126,381 4,357,617 Banks (7.0%) Bank of America Corp. 771,342 11,678,118 Citigroup, Inc. 234,417 11,230,918 First Republic Bank 39,800 2,020,248 First Southern Bancorp, Inc. Class B (F) (NON) 186,629 1,138,437 JPMorgan Chase & Co. 774,873 43,377,391 KeyCorp 309,000 4,214,760 PNC Financial Services Group, Inc. 72,700 6,109,708 Regions Financial Corp. 271,100 2,748,954 U.S. Bancorp 101,100 4,122,858 Wells Fargo & Co. 631,798 31,362,453 Beverages (2.1%) Coca-Cola Co. (The) 115,300 4,703,087 Coca-Cola Enterprises, Inc. 100,100 4,548,544 Dr. Pepper Snapple Group, Inc. 120,400 6,672,568 PepsiCo, Inc. 214,400 18,414,816 Biotechnology (2.8%) Amgen, Inc. 111,300 12,437,775 Biogen Idec, Inc. (NON) 26,300 7,551,256 Celgene Corp. (NON) 81,100 11,922,511 Cubist Pharmaceuticals, Inc. (NON) 27,200 1,905,632 Gilead Sciences, Inc. (NON) 164,200 12,888,058 Building products (0.1%) Masco Corp. 113,700 2,284,233 Capital markets (3.1%) Ameriprise Financial, Inc. 71,700 8,003,871 Apollo Global Management, LLC Class A 148,300 4,023,379 Artisan Partners Asset Management, Inc. Class A 65,294 3,791,623 Charles Schwab Corp. (The) 141,900 3,767,445 Goldman Sachs Group, Inc. (The) 87,300 13,952,286 KKR & Co. LP 150,200 3,411,042 Legg Mason, Inc. (S) 75,500 3,540,195 Morgan Stanley 166,300 5,143,659 Carlyle Group LP (The) (Partnership shares) 173,353 5,561,164 Chemicals (1.8%) CF Industries Holdings, Inc. 19,600 4,805,332 Dow Chemical Co. (The) 196,943 9,827,456 Eastman Chemical Co. 28,300 2,466,911 LyondellBasell Industries NV Class A 61,600 5,698,000 Monsanto Co. 44,400 4,915,080 Potash Corp. of Saskatchewan, Inc. (Canada) (S) 70,100 2,534,816 Commercial services and supplies (0.8%) Cintas Corp. 66,900 3,942,417 KAR Auction Services, Inc. 65,862 1,961,370 MiX Telematics, Ltd. ADR (South Africa) (NON) 152,333 1,599,497 Pitney Bowes, Inc. (S) 165,600 4,438,080 Tyco International, Ltd. 39,200 1,603,280 Communications equipment (2.4%) Applied Optoelectronics, Inc. (NON) 81,568 1,835,280 Cisco Systems, Inc. 884,000 20,429,240 Qualcomm, Inc. 226,200 17,804,202 Construction and engineering (0.3%) Fluor Corp. 58,100 4,398,170 Consumer finance (1.4%) Ally Financial, Inc. (F) (NON) 75,654 1,827,044 American Express Co. 56,700 4,957,281 Capital One Financial Corp. 85,300 6,303,670 Discover Financial Services 120,800 6,752,720 Santander Consumer USA Holdings, Inc. (NON) 144,261 3,280,495 Containers and packaging (0.6%) Owens-Illinois, Inc. (NON) 127,000 4,036,060 Rock-Tenn Co. Class A 31,600 3,021,276 Sealed Air Corp. 103,900 3,564,809 Diversified financial services (0.8%) Berkshire Hathaway, Inc. Class B (NON) 44,280 5,705,478 McGraw-Hill Financial, Inc. 48,100 3,556,033 Moody's Corp. 43,400 3,406,900 Diversified telecommunication services (1.5%) AT&T, Inc. (S) 165,305 5,901,389 Iridium Communications, Inc. (NON) (S) 506,197 3,376,334 Verizon Communications, Inc. 335,521 15,678,896 Electric utilities (0.6%) Edison International 83,300 4,711,448 Entergy Corp. 25,100 1,819,750 Exelon Corp. 92,800 3,250,784 Electrical equipment (0.2%) Generac Holdings, Inc. (S) 60,400 3,556,352 Electronic equipment, instruments, and components (0.4%) CDW Corp. of Delaware 225,668 6,361,581 Energy equipment and services (2.7%) Baker Hughes, Inc. 23,700 1,656,630 Halliburton Co. 143,700 9,063,159 Helmerich & Payne, Inc. (S) 42,100 4,574,165 Nabors Industries, Ltd. 212,800 5,430,656 National Oilwell Varco, Inc. 54,200 4,256,326 Schlumberger, Ltd. 197,224 20,028,097 Food and staples retail (2.4%) CVS Caremark Corp. 263,910 19,191,535 Kroger Co. (The) 219,700 10,114,988 Wal-Mart Stores, Inc. (S) 138,200 11,015,922 Food products (1.0%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) (S) 167,206 2,601,725 Archer Daniels-Midland Co. 123,600 5,405,028 Kellogg Co. 32,600 2,178,658 Pinnacle Foods, Inc. 88,300 2,684,320 Tyson Foods, Inc. Class A 85,800 3,601,026 Gas utilities (0.3%) UGI Corp. (S) 93,600 4,370,184 Health-care equipment and supplies (1.8%) Baxter International, Inc. 65,900 4,796,861 Covidien PLC 88,100 6,277,125 Medtronic, Inc. 156,600 9,211,212 St. Jude Medical, Inc. 90,300 5,731,341 Zimmer Holdings, Inc. 48,600 4,704,480 Health-care providers and services (2.4%) Cardinal Health, Inc. 90,800 6,311,508 Express Scripts Holding Co. (NON) 38,700 2,576,646 Humana, Inc. 33,300 3,654,675 McKesson Corp. 54,600 9,237,774 UnitedHealth Group, Inc. 135,600 10,175,424 WellPoint, Inc. 83,900 8,447,052 Hotels, restaurants, and leisure (2.3%) Carrols Restaurant Group, Inc. (NON) 767,000 5,146,570 Hilton Worldwide Holdings, Inc. (NON) 131,222 2,864,576 International Game Technology (IGT) 141,300 1,773,315 Intrawest Resorts Holdings, Inc. (NON) 128,400 1,456,056 Las Vegas Sands Corp. 47,800 3,782,414 McDonald's Corp. 71,300 7,228,394 MGM Resorts International (NON) 103,200 2,603,736 Penn National Gaming, Inc. (NON) 240,500 2,683,980 Red Robin Gourmet Burgers, Inc. (NON) (S) 27,500 1,869,450 Wyndham Worldwide Corp. 45,400 3,238,836 Wynn Resorts, Ltd. 29,200 5,953,588 Household durables (0.7%) New Home Co., Inc. (The) (NON) 193,047 2,654,396 WCI Communities, Inc. (NON) 81,130 1,555,262 Whirlpool Corp. 44,000 6,748,720 Household products (0.9%) Energizer Holdings, Inc. 21,000 2,345,490 Procter & Gamble Co. (The) 147,900 12,209,145 Independent power and renewable electricity producers (0.7%) AES Corp. 349,662 5,052,616 NRG Energy, Inc. 185,800 6,079,376 Industrial conglomerates (1.2%) General Electric Co. 561,100 15,087,979 Siemens AG (Germany) 40,462 5,334,274 Insurance (2.5%) Allstate Corp. (The) 60,400 3,439,780 American International Group, Inc. 156,650 8,322,815 Genworth Financial, Inc. Class A (NON) 231,100 4,125,135 Hartford Financial Services Group, Inc. (The) 73,000 2,618,510 Lincoln National Corp. (S) 131,000 6,354,810 MetLife, Inc. 149,466 7,824,545 Travelers Cos., Inc. (The) 67,200 6,086,976 Unum Group. 95,200 3,162,544 Internet and catalog retail (0.8%) Amazon.com, Inc. (NON) 15,900 4,835,667 Bigfoot GmbH (acquired 8/2/13, cost $1,538,743) (Private) (Brazil) (F) (RES) (NON) 70 1,044,930 Priceline Group, Inc. (The) (NON) 6,400 7,409,600 Internet software and services (2.9%) eBay, Inc. (NON) 73,700 3,819,871 Facebook, Inc. Class A (NON) 96,100 5,744,858 Google, Inc. Class A (NON) 26,594 14,224,599 Google, Inc. Class C (NON) 27,494 14,479,990 VeriSign, Inc. (NON) 62,500 2,948,750 Yahoo!, Inc. (NON) 197,400 7,096,530 IT Services (3.1%) Accenture PLC Class A 32,200 2,583,084 Alliance Data Systems Corp. (NON) (S) 25,200 6,095,880 Computer Sciences Corp. 145,700 8,622,526 IBM Corp. (S) 74,900 14,715,603 MasterCard, Inc. Class A 95,100 6,994,605 Visa, Inc. Class A 39,700 8,043,617 Xerox Corp. 340,500 4,116,645 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 68,800 3,717,952 PerkinElmer, Inc. 59,600 2,501,412 Thermo Fisher Scientific, Inc. 42,000 4,788,000 Machinery (1.1%) Caterpillar, Inc. 72,600 7,652,040 Deere & Co. (S) 31,600 2,949,544 Parker Hannifin Corp. 27,900 3,539,952 Trinity Industries, Inc. (S) 54,500 4,090,770 Media (3.5%) CBS Corp. Class B (non-voting shares) 66,700 3,852,592 Comcast Corp. Class A 258,500 13,379,960 DIRECTV (NON) 77,100 5,982,960 DISH Network Corp. Class A (NON) 58,900 3,349,054 Omnicom Group, Inc. 56,200 3,803,616 SFX Entertainment, Inc. (NON) (S) 170,251 1,116,847 Time Warner Cable, Inc. 48,400 6,846,664 Viacom, Inc. Class B 84,600 7,189,308 Walt Disney Co. (The) 161,000 12,773,740 Metals and mining (0.5%) ArcelorMittal SA (France) (S) 157,800 2,564,250 Cliffs Natural Resources, Inc. (S) 124,500 2,206,140 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 112,500 3,866,625 Multiline retail (0.8%) Macy's, Inc. 146,100 8,390,523 Target Corp. 82,500 5,094,375 Oil, gas, and consumable fuels (7.6%) BP PLC ADR (United Kingdom) 68,400 3,462,408 Cabot Oil & Gas Corp. 85,100 3,342,728 Chesapeake Energy Corp. 156,100 4,487,875 Chevron Corp. 131,400 16,493,328 Continental Resources, Inc. (NON) (S) 34,100 4,723,532 Devon Energy Corp. 78,900 5,523,000 Energy Transfer Equity LP 53,000 2,469,270 EOG Resources, Inc. 103,000 10,094,000 Exxon Mobil Corp. 252,325 25,840,603 Hess Corp. 49,900 4,449,084 Marathon Oil Corp. 78,100 2,823,315 Marathon Petroleum Corp. 40,400 3,755,180 Midcoast Energy Partners LP 152,235 3,330,902 Occidental Petroleum Corp. 196,000 18,767,000 QEP Resources, Inc. 264,400 8,114,436 Royal Dutch Shell PLC ADR (United Kingdom) 68,646 5,405,186 Suncor Energy, Inc. (Canada) 116,500 4,496,900 World Point Terminals LP (Units) 63,795 1,407,956 Paper and forest products (0.2%) International Paper Co. 73,500 3,428,775 Personal products (0.4%) Coty, Inc. Class A 272,020 4,365,921 Herbalife, Ltd. 46,465 2,786,971 Pharmaceuticals (6.5%) AbbVie, Inc. 239,300 12,462,744 AstraZeneca PLC (United Kingdom) 76,376 6,032,967 Eli Lilly & Co. 158,000 9,337,800 Jazz Pharmaceuticals PLC (NON) 30,832 4,159,237 Johnson & Johnson 245,100 24,826,179 Merck & Co., Inc. 287,600 16,841,856 Mylan, Inc. (NON) 62,400 3,168,672 Pfizer, Inc. 830,826 25,988,237 Shire PLC ADR (United Kingdom) 32,400 5,564,700 Professional services (0.3%) ManpowerGroup, Inc. 55,800 4,538,772 Real estate investment trusts (REITs) (0.6%) American Tower Corp. 44,100 3,683,232 Armada Hoffler Properties, Inc. 387,244 3,748,522 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 137,336 1,815,582 Real estate management and development (0.2%) CBRE Group, Inc. Class A (NON) 98,400 2,621,376 Road and rail (0.5%) Union Pacific Corp. 42,300 8,055,189 Semiconductors and semiconductor equipment (2.0%) Intel Corp. 376,900 10,059,461 Marvell Technology Group, Ltd. 228,700 3,627,182 Micron Technology, Inc. (NON) 292,400 7,637,488 NVIDIA Corp. 196,900 3,636,743 Texas Instruments, Inc. 166,400 7,562,880 Software (4.7%) Activision Blizzard, Inc. 111,400 2,229,114 Electronic Arts, Inc. (NON) (S) 116,300 3,291,290 Microsoft Corp. 851,300 34,392,520 Oracle Corp. 680,300 27,810,664 Symantec Corp. 228,000 4,623,840 Synopsys, Inc. (NON) 83,000 3,122,460 TiVo, Inc. (NON) 301,200 3,572,232 Specialty retail (2.3%) Bed Bath & Beyond, Inc. (NON) 71,800 4,460,934 Best Buy Co., Inc. 90,300 2,341,479 Gap, Inc. (The) 93,100 3,658,830 Home Depot, Inc. (The) 132,600 10,543,026 Lowe's Cos., Inc. 153,600 7,051,776 Office Depot, Inc. (NON) 614,000 2,511,260 Select Comfort Corp. (NON) (S) 187,276 3,445,878 TJX Cos., Inc. (The) 82,600 4,805,668 Technology hardware, storage, and peripherals (5.2%) Apple, Inc. 85,967 50,728,265 EMC Corp. 419,700 10,828,260 Hewlett-Packard Co. 237,392 7,848,180 NetApp, Inc. 54,300 1,933,623 SanDisk Corp. 77,199 6,559,599 Western Digital Corp. 93,300 8,222,529 Textiles, apparel, and luxury goods (0.9%) Hanesbrands, Inc. 50,200 4,120,918 Michael Kors Holdings, Ltd. (NON) 40,200 3,666,240 NIKE, Inc. Class B 72,000 5,252,400 Tumi Holdings, Inc. (NON) 90,900 1,856,178 Tobacco (2.2%) Altria Group, Inc. 375,700 15,069,327 Lorillard, Inc. 52,900 3,143,318 Philip Morris International, Inc. 215,200 18,384,536 Trading companies and distributors (0.4%) Air Lease Corp. 63,799 2,288,470 United Rentals, Inc. (NON) 37,900 3,556,157 Wireless telecommunication services (0.2%) Vodafone Group PLC ADR (United Kingdom) 82,445 3,129,612 Total common stocks (cost $1,361,470,114) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Iridium Communications, Inc. 144A $7.00 cv. pfd. 27,936 $2,646,936 Total convertible preferred stocks (cost $2,793,600) SHORT-TERM INVESTMENTS (4.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 68,469,981 $68,469,981 Putnam Short Term Investment Fund 0.06% (AFF) 1,935,938 1,935,938 Total short-term investments (cost $70,405,919) TOTAL INVESTMENTS Total investments (cost $1,434,669,633) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2013 through April 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,667,158,772. (b) The aggregate identified cost on a tax basis is $1,435,525,986, resulting in gross unrealized appreciation and depreciation of $353,253,111 and $54,809,070, respectively, or net unrealized appreciation of $298,444,041. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,044,930, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $13,896,753 $170,419,322 $182,380,137 $5,308 $1,935,938 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $68,469,981, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $67,511,948. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $213,191,542 $— $1,044,930 Consumer staples 149,436,925 — — Energy 173,995,736 — — Financials 255,826,476 2,965,481 — Health care 231,186,119 6,032,967 — Industrials 171,993,612 5,334,274 — Information technology 343,603,191 — — Materials 52,935,530 — — Telecommunication services 28,086,231 — — Utilities 25,284,158 — — Total common stocks Convertible preferred stocks — 2,646,936 — Short-term investments 1,935,938 68,469,981 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2014
